Citation Nr: 0810969	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-04 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left shoulder strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from November 1999 until 
November 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

In his substantive appeal, the veteran had requested a 
hearing before a Veterans Law Judge sitting at the RO. Such a 
hearing was scheduled for February 2008, but the evidence of 
record indicates that he failed to report.  As such, his 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.702(d).  


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's left 
shoulder strain has been productive of complaints of pain; 
objectively, there is no showing of loose movement or 
dislocation of the clavicle or scapula.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for left shoulder strain have not been 
met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §  3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5299-5203 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

At the outset, the Board notes that the veteran's current 
appeal stems from an initial rating assignment.  As such, the 
claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

Throughout the rating period on appeal, a 10 percent 
evaluation is in effect for the veteran's left shoulder 
disability.  The veteran contends that his symptoms are of 
such severity as to warrant an increased rating.  

The veteran's left shoulder disability has been rated 
pursuant to DC 5203, which provides a 10 percent evaluation 
where the evidence demonstrates malunion the clavicle or 
scapula, or nonunion without loss movement.

In order to be assigned the next-higher 20 percent rating, 
the evidence must show:

*	Nonunion of the clavicle or scapula with loose 
movement or dislocation. 

The Board has reviewed the evidence of record during the 
period in question and finds that the evidence does not 
support an award of the next-higher 20 percent rating under 
DC 5203.  Indeed, a VA examination on September 2004 showed a 
left shoulder strain with widening of AC joint space. A VA 
examination in March of 2005 contained the diagnoses of a 
left shoulder strain.  Neither examination, nor any other 
evidence of record, demonstrated findings consistent with the 
criteria for a 20 percent rating under DC 5203. 

The Board has also considered whether any alternate 
Diagnostic Codes could serve as a basis for an increased 
rating here.  One such relevant Code section is 5201, which 
concerns limitation of arm motion. Under that Diagnostic 
Code, a 20 percent rating applies where the evidence shows 
limitation of arm motion at shoulder level, or midway between 
the side and shoulder level in the case of the major upper 
extremity. 

Upon VA examination in September 2004, the veteran had motion 
of the left shoulder to 180 degrees of flexion, 50 degrees of 
extension, 90 degrees of internal and external rotation, and 
180 degrees of abduction.  Results from the March 2005 VA 
examination showed 160 degrees of flexion, 90 degrees of 
internal rotation, 80 degrees of external rotation, and 160 
degrees of abduction. 

The above findings do not meet the criteria for a 20 percent 
rating under Diagnostic Code 5201.  However, the Board must 
also consider additional functional limitation due to factors 
such as pain, weakness, fatigability, and incoordination when 
evaluating musculoskeletal disabilities. See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995). 

In this regard, at the VA examination in September 2004, the 
veteran complained of daily left shoulder pain. This was 
repeated in the veteran's notice of disagreement, when he 
stated that his shoulder was in constant pain.  In an 
outpatient VA record of November 2004 the veteran once again 
reported persistent left shoulder pain.  At his March 2005 VA 
examination, he additionally reported pain in his shoulder 
upon repetitive use, pushing, pulling and lifting heavy 
articles.  He also reported that he was unable to reach above 
his head. 

The veteran is competent to provide testimony as to 
observable symptoms that he has experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Moreover, the veteran's reports of 
left shoulder pain are consistent with the evidence of record 
and are found to be credible.  However, despite the 
complaints and findings of pain as noted above, the evidence 
does not establish additional functional impairment such as 
to enable a finding that the veteran's disability picture 
most nearly approximates the next-higher 20 percent 
evaluation under DC 5201.  Indeed, while left shoulder pain 
is shown, the competent evidence simply fails to demonstrate 
that such pain resulted in additional functional limitation.  
Again, the veteran had 160 degrees of shoulder abduction upon 
most recent examination in March 2005.  His disability would 
need to be comparable to limitation to midway between side 
and shoulder level (90 degrees) to achieve a higher 
evaluation.  See 38 C.F.R. § 4.71a, Plate I (2007).    

The Board has also considered whether any other Diagnostic 
Codes could serve as a basis for an increased rating.  As the 
evidence above does not show any impairment of the veteran's 
humerus, DC 5202 is not applicable.  There are no other 
relevant Diagnostic Codes for consideration.

In conclusion, there is no basis for an evaluation in excess 
of 10 percent for left shoulder strain for any portion of the 
rating period on appeal. As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990). 

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim for entitlement to an initial evaluation 
in excess of 10 percent for left shoulder strain arises from 
his disagreement with the initial evaluation following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records, and in September 
2004 and March 2005, he was afforded formal VA examinations. 
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

 
ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for left shoulder strain is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


